Journal Entries: (i) June 28, 1834: libel filed, time fixed for hearing, notice ordered published; (2) Jan. 5, 1835: publication proved, proclamation made; (3) Jan. 6, 1835: motion for judgment; (4) Jan. 7, 1833: time for filing claim extended; (3) June 2, 1833: claim filed, bond approved, claimant allowed to prosecute claim; (6) June 3, 1835: jury trial, verdict for claimant, attendance of witness proved; (7) June 8, 1833: property ordered restored, reasonable cause for seizure certified.
Papers in File (i 834-33): (1) Libel; (2) published notice, proof of publication and posting; (3) affidavit for extension of time to file claim; (4) subpoena; (3) stipulation for taking deposition of Nathaniel Norton.
File No. 112.